Case: 14-10380   Date Filed: 09/24/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 14-10380
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 5:13-cv-00406-RS-GRJ



RAFAEL M. NAVARRO,

                                                                        Plaintiff,

DANIEL K. SCHMIDT,

                                                             Plaintiff-Appellant,

                                    versus

RICHARD RODRIGUES,
President of Portside Condominium Homeowners Association,
BRUCE DAVIDSON,
Vice President of Portside Condominium Homeowners Association,
PORTSIDE CONDOMINIUM HOMEOWNERS ASSOCIATION,
Corporation,
ANNETTE PAGE,
TIMOTHY J. SLOAN,
Attorney for Portside Condominium Homeowners Association, et al.,

                                                          Defendants-Appellees.
                Case: 14-10380    Date Filed: 09/24/2014   Page: 2 of 2


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                 (September 24, 2014)

Before WILSON, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      Daniel K. Schmidt, a Florida prisoner proceeding pro se, appeals the district

court’s sua sponte pre-service dismissal of Schmidt’s civil rights and Racketeer

Influenced and Corrupt Organizations Act complaint under the screening provision

of 28 U.S.C. § 1915A. We agree the wholly frivolous complaint failed to state any

federal claim upon which relief can be granted and affirm for the reasons stated in

the district court’s order, No. 5:13-cv-00406-RS-GRJ, 2014 WL 51364 (N.D. Fla.

Jan. 7, 2014), adopting the Report and Recommendation of the magistrate judge.

Because there are no viable federal claims and the parties are not diverse, the

district court properly dismissed the state-law claims for lack of subject matter

jurisdiction.

      AFFIRMED.




                                          2